Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) they fail to show:
Pins 14 with spherical heads and through holes as recited in claims 12 & 13.
Driveshaft 3 with radial bores capable of providing lubrication to bearings 10 as recited in claim 14.
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 and 31.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation, “the embossed area includes material added to the distal end portion of the roller carrier” contradicts the specification which teaches away from such a feature.  See at paragraph 0017, “Preferably the embossed area is formed by laser application forming a laser point, a laser dash or a laser line, as this does not introduce any additional material” (bold added).

Claims 10 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim recites the limitation, “the roller carriers connect radial to”.  It’s meaning is unknown.
Each claim 10 recites the limitation "the roller axis oriented transversal bores".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
Claims 17-20, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamase, US 8,210,952.  Yamase discloses a tripod universal joint (col. 4, line 14) for the angularly adjustable drive-connection of two driveshafts (col. 1, line 24) having a shank (22) which is rotatable about its longitudinal axis defining a joint axis, at least on end of the shank a roller carrier (26) projects radially and basically perpendicular to the joint axis, wherein on the at least one roller carrier a spherical roller (32) is provided rotatable around a roller axis, wherein 
the roller is secured in axial direction of the roller axis against slipping-off (col. 4, lines 46-54) of the roller carrier by means of an embossed area/burr (28c) located axially outside of the roller on the distal end portion of the roller carrier.
Yamase does not expressly disclose the roller carriers (26) are integrally formed with the shank (22).  However, it would have been obvious to one of ordinary skill in the art to integrally form the roller carriers and shank  in order to make an unitary member, since such a modification would have involved a mere making integral an assembly of separable parts.  Making integral an assembly of separable parts is generally recognized as being within the level of ordinary skill in the art.  In Re Larson, 144 USPQ 347 (CCPA 1965).  See also item 9 below.
As to claim 22, Yamase discloses a universal joint comprising a roller (32), but does not expressly disclose the roller being made from plastic material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the roller from plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07 and item 14a in the Office action mailed April 29, 2022.

Claims 1-9 & 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Skirdle, US 6,505,541 in view of Yamase.  At Fig. 1, Skirdle discloses a hydrostatic bent axis piston unit usable as hydrostatic bent axis piston pump or hydrostatic bent axis piston motor having a cylinder block (10) and a driveshaft (1) with radial bores (35) connected by synchronizing joint having a shank (13) which is rotatable about its longitudinal axis defining a joint axis, on both ends of the shank roller carriers (see Fig. 1) project radially and basically perpendicular to the joint axis, on each roller carrier a roller (see Fig. 1) is provided rotatable around a roller axis.
Skirdle does not expressly disclose an embossed area located axially outside of a spherical roller on the respective distal end portion of the roller carrier.  At col. 4, lines 46-54, Yamase teaches making an embossed area (28c) axially outside of a spherical roller (32) on the respective distal end portion of a roller carrier (26) in order to prevent the roller from slipping-off of the roller carrier.  It would have been obvious to one of ordinary skill in the art to modify the synchronizing joint of Skirdle by including a spherical roller and an embossed area like that of Yamase in order to prevent its roller from slipping-off of its roller carrier as taught by Yamase.
Yamase does not expressly disclose the embossed area includes material added to the distal end portion of the roller carrier.  However, it would have been obvious to one of ordinary skill in the art to include such added material because “one can imagine” doing so.  See paragraph 0017 of the instant application.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider discloses at col. 2, lines 55-57, that it is obvious to integrally form a roller carrier and shank that are otherwise separate

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679